MEMORANDUM OPINION
BUSSEY, Judge.
Michael Lee Swanson, hereinafter referred to as defendant, while represented by counsel, pleaded guilty to the charge of Grand Larceny on the 3rd day of October, 1968, and he was sentenced, on recommendation of the State, to three years in the penitentiary, execution of the sentence being suspended. The trial court relented, and on October 10, 1968, voided the three year suspended sentence and deferred the passing of sentence to October 3, 1969.
On June 16, 1969, at the State’s application, the successor trial judge conducted a hearing to determine whether to pass sentence immediately, at the conclusion of which, the defendant was sentenced to serve two years in the state penitentiary, and he appeals.
A careful examination of the record leads us to believe that this appeal is a frivolous one, for it affirmatively appears that the defendant entered a plea of guilty with full knowledge of the nature and consequence of such plea, while represented by counsel; nor does it appear that he ever sought to withdraw his plea of guilty, but to the contrary, his sole claim seemed to have been that he should have been given more time to get into the military service.
It appearing that the court had jurisdiction of the person, the subject matter, and authority under law to pronounce the judgment and sentence imposed, we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.